MAKAR, J.,
concurring.
We are required to dismiss this matter as untimely, but the transfer of Freeman during the 30-day period when he was required to pursue his appellate remedy provides him with an “alternative avenue of review.” Gundlah v. Moore, 831 So.2d 780, 781 (Fla. 4th DCA 2002) (“The appropriate remedy has been to dismiss the untimely appeal without prejudice, allowing the appellant to pursue relief in the lower tribunal by motion seeking to set aside the original order and requesting that a new appealable order be entered.”).